Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 7, 2014

                                      No. 04-14-00175-CV

                           IN THE INTEREST OF A.J.P., a Child,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02469
                        Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
        In this accelerated appeal of the February 14, 2014 order terminating the appellant’s
parental rights, the appellant’s brief was originally due to be filed with this court on April 16,
2014. See TEX. R. APP. P. 38.6(a). This court granted appellant’s first motion for extension of
time to May 6, 2014. On May 5, 2014, Appellant filed a motion for extension of time to file the
brief to May 27, 2014.
        Appellant’s motion for extension of time is GRANTED. Appellant’s brief must be filed
with this court not later than May 27, 2014, for a total extension of forty-one days. See id.; see
also TEX. R. JUD. ADMIN. 6.2, available at http://www.supreme.courts.state.tx.us/
MiscDocket/11/11925100.pdf (directing courts of appeals to dispose of SAPCR suits “[w]ithin
180 days of the date the notice of appeal is filed”). Absent extenuating circumstances, no further
extension will be granted.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court